IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41969

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 830
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 25, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
PAUL LEROY HART,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Gregory S. Anderson, District Judge.

       Judgment of conviction and unified sentence of eighteen years, with a minimum
       period of confinement of three years, for lewd conduct with a child under
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Paul Leroy Hart pled guilty to lewd conduct with a child under sixteen. Idaho Code
§ 18-1508.   The district court sentenced Hart to a unified term of eighteen years, with a
minimum period of confinement of three years. Hart appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing



                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hart’s judgment of conviction and sentence are affirmed.




                                                   2